Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-20 are allowed. 
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “extracting a table having data in a plurality of rows from a column-oriented Not Only Structured Query Language (NoSQL) database and saving at least a portion of the extracted data to a new table created in a different type of database, the method comprising: scanning all the rows in a desired table in the NoSQL database and producing a list of column families and associated column names; creating, in response to scanning all the rows in a desired table in the NoSQL data base and producing the list of column families and column names, a schema for a new table having a table catalog of new column names using a Java Script Object Notation (JSON) structure to extract the columns names from the list of column families produced by scanning all the rows in the desired table in the NoSQL database; reading and extracting, after creating the schema for the new table having the table catalog of new column names, at least a portion of the data from the desired table in the NoSQL database; placing the at least a portion of the data extracted from the desired table in the NoSQL database into the new table having the table catalog of new columns names; associating a creation timestamp with the new table; and saving the new table having the table catalog of new column names with the at least a portion of the data placed into the new table to the different database with the associated creation timestamp”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163